AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                               Page 1 of 1



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                JUDGMENT IN A CRIMINAL CASE
                                     V.                                      (For Offenses Committed On or After November 1, 1987)


                   Jose Enrique De Leon-Soto                                 Case Number: 3:20-mj-20407

                                                                             Keith Howard R
                                                                             Defendant's Attorney


REGISTRATION NO. 93713298'

THE DEFENDANT:                                                                                                     FEB 2 4 zo:J
 lZl pleaded guilty to count(s) _l~of~C~om~p~la~in~t-------------+=~~~~~UCILO~J:__
                                                                                   SOUTHERN DISTRICT OF CALIFORNIA
 D was found guilty to count(s)                                                   BY                         DEPUTY
     after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                    Nature ofOffense                                                            Count Number(s)
8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                 I
 D The defendant has been found not guilty on count( s)
                                               -------------------
 •     Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                                                          ,\ ,I
                                                  \                          ./
                                                                                       I ...
                                                                                       IL ;
                               •    TIME SERVED                          /1'.SJ\ -----"·-··_ _ _ _ days
 lZl   Assessment: $10 WAIVED          IZl Fine: WAIVED
 IZl   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the   defendant's possession at the time of arrest upon their deportation or removal.
 D     Court recommends defendant be deported/removed with relative,                        . charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                           Monday, February 24, 2020
                                                                           Date oflmposition of Sentence


Received - - - - - - - - -
              DUSM
                                                                            ./I!~
                                                                           HONORABLE F. A. GOSSETT III
                                                                           UNITED STATES MAGISTRATE JUDGE


Clerk's Office Copy                                                                                                     3 :20-mj-20407
